Citation Nr: 1717391	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-33 607	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to retroactive payment of Dependency and Indemnity Compensation (DIC) benefits during the period from December 1, 1989 and prior to October 1, 2009.

REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from December 1958 to August 1963.  He died in November 1986.  The appellant in this matter was the Veteran's spouse at the time of his death.  

This matter was previously before the Board of Veteran's Appeals (hereinafter Board) on appeal from rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Following a January 2015 Board decision which denied the claim for the retroactive payment of the DIC benefits in question, the appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court vacated the January 2015 Board decision and remanded the matter of entitlement to retroactive payment of the DIC benefits in question.

In September 2013, the appellant was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the presiding Veterans Law Judge (VLJ) was located in Washington, D.C., and the appellant was located at the RO.  A transcript of this hearing is of record, as contained in the Virtual VA file. 

In April 2016, the Board contacted the appellant to notify her that the VLJ who conducted the September 2013 hearing was currently unavailable to participate in a decision in her appeal, and that her appeal was being reassigned to another VLJ.  She was also notified of her right to appear at a hearing before another VLJ pursuant to 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  After the appellant requested that she be provided such a hearing, the appellant was afforded a videoconference hearing before the undersigned VLJ in September 2016.   A transcript of this hearing is of record. 


FINDINGS OF FACT

1.  The appellant was born in May 1945.

2.  The Veteran and the appellant were married in April 1964; the appellant's marriage to the Veteran was terminated by his death in November 1986.

3.  The appellant married C.A.C. in December 1989, when she was less than 57 years of age; the appellant and C. A. C. divorced in September 2009.

4.  Based on the appellant's marriage to C.A.C. during the period from December 1989 and prior to October 1, 2009, the DIC benefits on behalf of the appellant were discontinued.  

5.  Retroactive payment of DIC benefits during the period from December 1, 1989 and prior to October 1, 2009 is precluded by the appellant's status of not being the surviving spouse of the Veteran, for the purposes of entitlement to payment of DIC benefits, based on her marriage to C.A.C during this period 


CONCLUSION OF LAW

The criteria for retroactive payment of DIC benefits during the period from December 1, 1989 and prior to October 1, 2009, are not met.  38 U.S.C.A. 
§§ 101(3), 103(d), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.5, 3.50, 3.114 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Duty to Assist

With respect to the matter herein decided, VA has, to the extent the provisions are applicable in the instant case, met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, as the Court has held that the statutory and regulatory notice and duty to assist provisions has no effect on an appeal where the law, such as in the instant case, and not the underlying facts or development of the facts is dispositive of the matter, any failure with regard to meeting the statutory and regulatory notice and duty to assist provisions is not dispositive as to the resolution of the appellant's claim.  Manning v. Principi, 16 Vet. App. 534 (2002),

II.  Analysis

DIC benefits are payable to the surviving spouse, child, or parent of a Veteran who died of a service-connected cause after December 31, 1956.  38 C.F.R. § 3.5. 

"Surviving spouse" is defined as a person of the opposite sex who was validly married to the Veteran at the time of death; who lived with the Veteran continuously from the date of marriage to the date of death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran and without the fault of the spouse); and who has not remarried or lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 CF.R. § 3.50. 

38 C.F.R. § 3.55 lists 10 exceptions where remarriage of a surviving spouse will not bar VA benefits.  Such includes divorce following remarriage after October 1, 1998.  38 C.F.R. § 3.55(a)(3).  Entitlement to DIC benefits is also not barred for a surviving spouse who remarries after the age of 57.  38 C.F.R. §  3.55(a)(10).  

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. 
§ 3.114 (a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114 (a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

BACKGROUND
Summarizing the pertinent history with the above criteria in mind, the appellant's birth certificate reflects that she was born in May 1945.  The Veteran and the appellant were married in April 1964, and the appellant's marriage to the Veteran was terminated by his death in November 1986.  Thereafter, the appellant married C.A.C. in December 1989 at age 44, to whom she was ultimately married until September 2009 when they became divorced.  

The appellant filed a claim for DIC benefits in April 2006, and this claim was ultimately denied by an April 2009 Board decision based on her marriage to C.A.C. constituted a bar to the payment of benefits as a surviving spouse of the Veteran under 38 C.F.R. § 3.35.  Also as noted in this decision, as she married C.A.C. at the age of 44, she was not entitled to the benefits sought with application of the provision permitting spouses who remarry after the age of 57 to retain DIC benefits codified at 38 C.F.R. §  3.55(a)(10).     

In addition, the April 2009 Board decision, in addressing the appellant's more narrow claim that she was eligible for DIC benefits for the three year period from the death of the Veteran in 1986 to her remarriage in 1989, noted that as she filed her claim for DIC long after remarriage, DIC for the period between the Veteran's death and the appellant's remarriage could not be awarded.  See 38 C.F.R § 3.400(c), wherein DIC may be granted from the first day of the month in which the Veteran's death occurred if a claim was received within one year of the date of the Veteran's death.  

The April 2009 Board decision also noted that the appellant's remarriage also precluded entitlement to DIC with application of 38 C.F.R. § 3.114, as in order for a claimant to be eligible for a retroactive payment under these provisions, the evidence must show that he or she met all the eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and remained eligible continuously through the date of his or her claim or administrative determination of entitlement.  The April 2009 decision explained that as the appellant lost her eligibility to seek benefits as a surviving spouse of the Veteran when she remarried in 1989, over 16 years before filing her claim, retroactive benefits are not available under 38 C.F.R. § 3.114.

The Veteran appealed the April 2009 Board decision to the Court, and pursuant to a Joint Motion for Remand granted by the Court in December 2009, the appeal was 

remanded to the Board for consideration consistent with this Joint Motion, which directed the Board to discuss whether the appellant may have applied for some form of Social Security pension benefits in 1986, or was in receipt of such benefits between 1986 and 1989, the period after the Veteran's death and before she remarried.  See 38 C.F.R. § 3.153 (certain applications filed with the Social Security Administration (SSA) on or after January 1, 1957, while be considered to be a claim for VA death benefits, and to have been received by VA as of the date of receipt by the SSA.)  

Following an April 2010 Board remand requesting development in accord with the December 2009 Joint Motion for Remand, a November 2010 rating decision-referencing the fact that a copy of a letter from the SSA to the appellant's attorney of record dated August 28, 2009, confirmed that the appellant had filed a claim for, and ultimately received, "Mother-in-Care benefits" provided by SSA under the Veteran's record on October 18, 1986-granted the appellant DIC benefits pursuant to 38 C.F.R. § 3.153 effective from November 17, 1986, the day after the date of the Veteran's death.  This grant of DIC benefits was premised on VA's liberalizing law recognizing certain respiratory conditions (which include lung cancer) as being presumptively related to herbicide exposure for Veterans who served in the Republic of Vietnam.  In this regard, the Veteran served in the Republic of Vietnam, and his death certificate listed metastatic lung cancer as the cause his death.  As such, the grant of DIC was based on a determination that service connection for the cause of the Veteran's death was warranted, with such action rendering the appellant a class member under Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

With the record reflecting a divorce decree received in October 2010 indicating that the appellant and C.A.C were divorced in September 2009, VA sent a December 2010 letter that informed the appellant of the award of DIC benefits paid for the period from December 1, 1986 until December 1, 1989, at which time benefits would be decreased due to remarriage.  The appellant was informed that benefits would restart on October 1, 2009, due to termination of her remarriage.  Benefit award sheets of record reflect a retroactive payment of DIC beginning December 1, 1986; a termination of the award effective from December 1, 1989; and reinstatement of the award from October 1, 2009.  

In March 2011, the appellant filed a statement expressing her belief that she should be awarded an earlier effective date for her grant of DIC based on the fact that there was a pending claim from the Veteran for service connection for lung cancer at the time of his death.  By a rating action in June 2011, the RO granted service connection for metastatic large cell lung cancer for accrued benefits purposes, effective from September 14, 1986, the date of receipt of a statement from a private physician indicating that he was treating the Veteran for lung cancer.  

Following receipt of her award of benefits, the appellant argued that she was entitled to retroactive DIC benefits for the period from December 1, 1989, and prior to October 1, 2009, and ultimately perfected an appeal to the Board with respect to this matter.  In support of her claim, she cited the provisions of 38 C.F.R. § 3.55(a)(3) which states that on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce or annulment, will not bar the furnishing of DIC benefits, unless the Secretary determines that the divorce or annulment was secured through fraud.  

The appellant maintained that since she divorced her second husband after October 1, 1998, she should receive compensation benefits for each month after that, as the 

divorce removed any bar to the receipt of said benefits.  She also argued that that 
§ 3.816(f) [Payment of Benefits to Survivors or Estates of Deceased Beneficiaries of Nehmer Class Members] provide a basis for the Board to award retroactive DIC benefits for the period in question.  In addition, the appellant testified at her September 2013 hearing that because she did not realize that she was able to file for benefits until 2005, and that she should be granted retroactive benefits for the entire time that she was married to her second husband.

As indicated, the claim for entitlement to DIC benefits during the period from December 1, 1989, and prior to October 1, 2009, was ultimately denied by the Board in a January 2015 decision.  The appellant appealed this decision to the Court.  In its December 2015 memorandum decision, the Court found fault with the January 2015 Board decision as follows: 

In this case, the appellant argued that § 3.816(f) provided a basis for the Board to award retroactive DIC benefits for the period from December 1, 1989, to October 1, 2009, regardless of her marital status . . . Notwithstanding the appellant's testimony and written argument, the Board neglected to address the appellant's argument.  See Godfrey, 2 Vet. App. at 357 (providing that the Board is not entitled to brush aside issues raised by an appellant in a cavalier manner without addressing them).  Because the Board did not address the appellant's arguments in any fashion, the Court holds that the Board's statement of reasons or bases failed to address adequately all material issues of fact and law presented on the record. 

Although the Secretary argues that § 3.816(f) is inapplicable, the Board made no such finding in the decision on appeal. [] The Secretary cannot rewrite the Board's decision in his brief.  See Martin v. Occupational Safety & Health Review Comm'n, 499 U.S. 144, 146 (1991) (holding that litigating positions are not entitled to judicial deference when they are merely counsel's "post-hoc rationalizations" for agency action and are advanced for the first time on appeal).
Accordingly, remand is necessary so the Board may provide an adequate explanation of its decision.
38 U.S.C. § 7104(a), (d)(1).

The Court also, in commenting on the fact that the January 2015 Board decision stated that the appellant's DIC claim was filed in April 2006, and did not address the SSA application filed in October 1986, set forth as follows: 

Specifically, the Court is unable to reconcile the Board's finding that the appellant did not file a claim for DIC benefits until April 2006 and, therefore, did not have a claim pending prior to 1989, or prior to the effective date of the statute establishing a presumption of service connection for respiratory cancers, with its finding of fact that DIC benefits were paid effective December 1, 1986 . . . On remand, the Board must ascertain the appropriate effective date for the award of DIC benefits and provide an adequate statement of reasons or bases addressing whether the Nehmer effective-date regulations apply to the appellant's claim.  

Addressing the issues raised by the Court, the Board notes initially that 38 C.F.R. § 3.816(f) refers to the Payment of Benefits to Survivors of Estates of Deceased Beneficiaries.  It essentially provides the following:  If a Nehmer class member entitled to retroactive benefits under other provisions of §3.816 dies prior to receiving payment of any such benefits, VA shall pay such unpaid retroactive benefits to the spouse regardless of current marital status.  This provision of the regulation is inapplicable in this case.  

The Board recognizes the appellant as a Nehmer class member.  Her claim was technically pending before VA as of October 18, 1986, as is has been determined that her claim for "Mother-in-Care benefits" was received by SSA on that date.  She was granted accrued benefits from September 14, 1986, the earliest date that VA received medical evidence regarding this illness.  DIC benefits were awarded pursuant to 38 C.F.R. § 3.153 effective from November 17, 1986, the day after the date of the Veteran's death because her claim was pending before VA on May 3, 1989, she in in receipt of DIC benefits pursuant to 38 C.F.R. § 3.816(d)(3).  This grant of DIC benefits was premised on VA's liberalizing law recognizing certain respiratory conditions (which include lung cancer) as being presumptively related to herbicide exposure for Veterans who served in the Republic of Vietnam.  

The appellant asks the Board to interpret § 3.816(f) to mean that she should receive the DIC benefits during the time she was married to her second husband, that is for the period December 1, 1989, to October 1, 2009.  At her second Board hearing, she emphasized the part of the regulation that states "VA shall pay such unpaid retroactive benefits to the spouse regardless of current marital status," and believes that this is why VA should grant DIC from December 1, 1989, to October 1, 2009.  She essentially argues that at the time of the grant of the accrued and DIC benefits in 2011, the award should have also included the retroactive benefits accrued during the time of her second marriage.  

A review of the § 3.816(f) shows that the Nehmer class member referred to in it is the Veteran and not the appellant in this case.  A plain reading of the regulation informs that if Nehmer class member entitled to retroactive benefits ... dies prior to receiving payment of any such benefits, VA shall pay such unpaid retroactive benefits to ...the class member's spouse, regardless of current marital status.  As noted above, VA did recognize and pay the appellant retroactive benefits.  She was awarded accrued benefits from for an award of service connection for metastatic 

large cell lung cancer from September 14, 1986.  She was also granted eligibility to Dependent's Educational Assistance under 38 U.S.C. chapter 35 for accrued purposes.  These awards were the only retroactive benefits owed to the Veteran at the time of his death and available under 38 C.F.R. § 3.816(f) at the time of the rating decision in 2011.  

The award did not include DIC benefits undersection 3.316(f) during the time of her second marriage because she was not the intended Nehmer class member contemplated by the section.  The intent of this section clearly shows that if the Nehmer class member dies prior to receipt of payment of benefits due, then the spouse will be awarded those benefits regardless of marital situation.  The DIC benefits under consideration here, were due to the spouse and were never owed to the Veteran.  The benefits, which essentially amounted to payments owed over the couple of months prior to his death, were due to the Veteran.  Because he died before payment was made, those benefits were eventually awarded as accrued benefits to the appellant.  If she had died before the receipt of those benefits, then section 3.816(f) would have applied for the payment of those unpaid benefits to other potential class members under §3.816(f)(ii).  

The applicable regulation that controls this case is section 3.816(e) which states that "the provisions of this section [affording a retroactive payment] will not apply if payment to a Nehmer class member based on a claim described in paragraph (c) or (d) of this section who is otherwise prohibited by statute or regulation, as for example where a class member did not qualify as a surviving spouse at the time of the prior claim or denial." (emphasis added).  The appellant's scenario is specifically contemplated by this regulation.  

To be eligible for recognition as the surviving spouse of a veteran for purpose of VA benefits, a person must have, among other things, not remarried since the veteran's death.  38 U.S.C. § 101(3) (emphasis added); 38 C.F.R. § 3.50(b)(2). 

When a claimant "loses the status of a 'surviving spouse', the claimant loses entitlement to DIC." Owings v. Brown, 8 Vet.App. 17, 24 (1995).  Thus, as she did not show all eligibility criteria for DIC based on the liberalizing law during the time in question, a retroactive award for this period is not warranted given the provisions of 38 C.F.R. § 3.114(a).  The criteria of continuous eligibility have not been met.  

While the Board acknowledges that the date of the claim for DIC benefits awarded to the appellant is October 18, 1986, the date of receipt a claim for "Mother-in-Care" benefits provided by the SSA, and not the DIC claim submitted in April 2006 with application of 38 C.F.R. § 3.153, that fact has no bearing on whether the appellant is eligible to receive DIC benefits during the time she was married to C.A.C.  The simple fact remains that the appellant's marriage to C.A.C. from December 1989 to September 2009 precludes entitlement to retroactive payment of DIC benefits during the period from December 1, 1989 and prior to October 1, 2009, as she was not the surviving spouse of the Veteran during that time period.  38 U.S.C.A § 101(3); 38 C.F.R. § 3.50(b)(2) (to be eligible for recognition as the surviving spouse of a Veteran for purposes of VA benefits, a person must have . . . not remarried since the Veteran's death.) (emphasis added).  See also Owings v. Brown, 8 Vet. App. 17, 24 (1995) (when a claimant "loses the status of a 'surviving spouse', the claimant loses entitlement to DIC.")

While the undersigned has considered the argument submitted by the appellant and her attorney, to include those with respect to 38 C.F.R. § 3.55 providing a basis for entitlement to the benefits sought, this provision clearly states that it is the termination of remarriage, such as the divorce between the appellant and C.A.C in the instant case, that does not provide a bar to DIC benefits.  38 U.S.C.A § 103(d)(2)(A); 38 C.F.R. § 3.55(a)(3).  In point of fact, it is due to this liberalizing law, which became effective June 9, 1998, that the appellant's DIC benefits were reinstated effective from October 1, 2009.  As for the argument in testimony with 

respect to 38 C.F.R. § 3.816, as explained above, such must simply fail given the appellant's status as Nehmer class member, rather than a beneficiary of such a member, and her marriage to C.A.C. during the period in question.  

The appellant's argument that the provisions of 38 C.F.R. § 3.55(a)(3) (which states that on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce or annulment, will not bar the furnishing of DIC benefits, unless the Secretary determines that the divorce or annulment was secured through fraud) should be read to allow benefits during the duration of her second marriage.  The Board does not agree.  This provision of the law is what allows the appellant to receive the DIC benefits after the termination of her second marriage.  

While the undersigned is sympathetic to the appellant's contentions, her marriage to C.A.C. during the period in question, as a matter of law, means that she was not the "surviving spouse" of the Veteran during the period from December 1, 1989 and prior to October 1, 2009, for the purpose of entitlement to receipt of DIC benefits.  38 U.S.C.A. § 101(3); 38 CF.R. § 3.50.  As she was younger than 57 when she married C.A.C, she is not entitled to the retroactive benefits sought with application of 38 C.F.R. §  3.55(a)(10), and none of the other exceptions in which remarriage does not bar entitlement to benefits listed at 38 C.F.R. § 3.55 provide entitlement to the retroactive benefits sought.  

In short, and despite its sympathy to the appellant in this matter, the Board is bound by the controlling legal authority set forth above and has no authority to grant the requested retroactive payment on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As such, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  



ORDER

Entitlement to retroactive payment of DIC benefits during the period from December 1, 1989 and prior to October 1, 2009, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


